        Case 1:21-cv-01217-MKV Document 39 Filed 07/15/21 Page 1 of 4


                                                         USDC SDNY
                                                         DOCUMENT
UNITED STATES DISTRICT COURT                             ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                            DOC #:
                                                         DATE FILED: 7/15/2021
NICOLE STEWART, SHANNON FITZGERALD,
and SUMMER APICELLA, on behalf of themselves
and all others similarly situated,

                             Plaintiffs,

                      -against-                        1:21-cv-1217-MKV

NURTURE, INC.                                         SCHEDULING ORDER

                             Defendant.

STEPHANIE SOTO, individually and on behalf of all
others similarly situated,
                             Plaintiff,
                                                       1:21-cv-1271-MKV
                      -against-

NURTURE, INC.
                             Defendant.

NITA JAIN, individually and on behalf of all others
similarly situated,
                             Plaintiff,
                                                       1:21-cv-1473-MKV
                      -against-

NURTURE, INC., d/b/a Happy Family Brands,
                             Defendant.

JODI SMITH, Individually and on Behalf of All
Others Similarly Situated,
                             Plaintiff,
                                                       1:21-cv-1534-MKV
                      -against-
NURTURE, INC.,
                             Defendant.
       Case 1:21-cv-01217-MKV Document 39 Filed 07/15/21 Page 2 of 4




LILLIAN HAMPTON, KELLY MCKEON, and JEN
MACLEOD,
                           Plaintiffs,
                    -against-                        1:20-cv-1882-MKV

NURTURE, INC., d/b/a Happy Family Organics and
Happy Baby Organics,
                           Defendants.

AMY WESTIN, individually and on behalf of all
others similarly situated,

                           Plaintiff,

                    -against-
                                                     1:21-cv-2101-MKV
NURTURE, INC., d/b/a Happy Family Brands,

                           Defendant.

JESSICA STROBEL, individually and on behalf of all
others similarly situated,
                           Plaintiff,
                                                     1:21-cv-2129-MKV
                    -against-

NURTURE, INC., d/b/a Happy Family Brands,
                           Defendant.

TIFFANIE SKIBICKI, individually and on behalf of
all others similarly situated,
                           Plaintiff,
                    -against-                        1:21-cv-2553-MKV

NURTURE, INC., d/b/a Happy Family Organics, and
Does 1 through 10, inclusive,
                           Defendants.




                                            2
        Case 1:21-cv-01217-MKV Document 39 Filed 07/15/21 Page 3 of 4




ERIN WOOD, individually and on behalf of all others
similarly situated, BRITTIAN WARNER,
individually and on behalf of all others similarly
situated,
                                                      1:21-cv-3159-MKV
                            Plaintiffs,
                     -against-
NURTURE, INC.,
                            Defendant.

ANGELA GUTIERREZ, individually and on behalf
of all others similarly situated,
                            Plaintiff,
                                                      1:21-cv-3499-MKV
                     -against-
NURTURE, INC.,
                            Defendant.

ALYSE GOTHOT, on behalf of herself and all others
similarly situated,

                            Plaintiff,

                     -against-
                                                      1:21-cv-4997-MKV
NURTURE, INC., d/b/a Happy Family Brands,

                            Defendant.

CHARLES ROBBINS, individually and on behalf of
all others similarly situated,
                            Plaintiff,
                     -against-                        1:21-cv-5344-MKV

NURTURE, INC., d/b/a Happy Family Brands, d/b/a
Happy Family Organics,
                            Defendant.

MARY KAY VYSKOCIL, United States District Judge:




                                            3
          Case 1:21-cv-01217-MKV Document 39 Filed 07/15/21 Page 4 of 4




        On February 10, 2021, Plaintiffs Nicole Stewart, Summer Apicella, and Shannon

Fitzgerald filed the Complaint in Stewart v. Nurture, Inc., 21-cv-1217-MKV. To date, eleven

actions in this District have been designated as related to Stewart.

        The Court directs counsel for all parties in each of the above-referenced actions to appear

at a conference on September 1, 2021, at 11:00 AM. The conference will be held telephonically.

To join the conference, dial 888-278-0296 and enter access code 5195844.

        The parties should be prepared to discuss the pending motion to consolidate, the proposed

order on consolidation, including the deadlines proposed therein, and all other scheduling and

pretrial matters.



SO ORDERED.
                                                      ___ _________
                                                                 ____
                                                                  __ ____
                                                                        _______
                                                                        __   ____
                                                                               ___
                                                                                ____
                                                                                  ___
                                                                                   _ ______
                                                       _________________________________ ____
                                                                                            ___
Date: July 15, 2021                                   MARY   YK  AY VYS
                                                               KAY    YSKOCI
                                                                      YS
                                                                     VYSKOCIL  CIIL
      New York, NY                                     United States
                                                              States District
                                                                     Diist
                                                                        strict Judge




                                                  4
